Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a tier III determination finding him guilty of violating the prison disciplinary rules prohibiting assault on an inmate and possession of a weapon. Upon review of the record, we conclude that the misbehavior report, the testimony of the investigating correction officer and the confidential testimony provide substantial evidence supporting the determination of guilt (see Matter of Price v Goord, 29 AD3d 1203, 1204 [2006]).
Furthermore, petitioner’s procedural objections are unpersuasive. A review of the misbehavior report reveals that it discloses the relevant details with enough particularity to enable petitioner to prepare a defense (see Matter of Quintana v Selsky, 268 AD2d 624, 625 [2000]). Petitioner received meaningful assistance. The hearing was adjourned in order for petitioner to receive further assistance to address the claimed deficiencies. As a result, petitioner was provided with all the documentation that he requested. Thus, the Hearing Officer remedied any defect in the prehearing assistance and petitioner has failed to demonstrate that any inadequacy prejudiced his defense (see Matter of Salaam v Goord, 8 AD3d 776, 777 [2004]; Matter of Blackwell v Goord, 5 AD3d 883, 885 [2004], lv denied 2 NY3d 708 [2004]).
Additionally, the record demonstrates that the hearing was conducted in a fair and impartial manner and the determination did not flow from any bias on the part of the Hearing Officer (see Matter of Cayenne v Goord, 16 AD3d 782, 783-784 [2005]). The Hearing Officer appropriately addressed each of petitioner’s requests and complaints. Notably, at the end of the hearing, petitioner was afforded the opportunity to call a witness despite earlier having indicated that he did not wish to call witnesses. Finally, given the serious nature of the offenses, we *965do not find that the penalty imposed was so shocking to one’s sense of fairness as to be excessive (see Matter of Long v Goord, 32 AD3d 1121, 1122 [2006]).
Petitioner’s remaining contentions, to the extent preserved, have been reviewed and determined to be without merit.
Cardona, PJ., Crew III, Mugglin, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.